United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

 

Christopher Bentley, Nicholas Longo,

Henry Idar II, Vincent Hardy, Jesus Sanchez,
and Taryn Michell, on behalf of themselves Case No.: 3:19-cv-02437-DMS-RBB
and all others similarly situated,
Plaintiffs, PRO HAC VICE APPLICATION
Vv
The Control Group Media Company, Inc., Instant Plaintiffs
Checkmate, LLC and TruthFinders, LLC, Party Represented
Defendants.
I, Thomas J Lyons Jr hereby petition the above entitled court to permit me

 

(Applicant)
to appear and participate in this case and in support of petition state:
My firm name: Consumer Justice Center P.A.
Street address: 367 Commerce Court
City, State, ZIP: Vadnais Heights, MN 55127
Phone number: 651-770-9707

 

 

Email: tommy@consumerjusticecenter.com
That on 12/21/2011 I was admitted to practice before State of Minnesota
(Date) (Naime of Court)

and am currently in good standing and eligible to practice in said court,
that Iam not currently suspended or disbarred in any other court, and
that MBhave) Chave not) concurrently or within the year preceding this application made
any pro hac vice application to this court.
(f previous application made, complete the following)
Title of case Tyanna Walker et al v The Control Group Media Company et al
Case Number_3:19-cv-00347-LAB-JLB Date of Application 02/27/2019
Application: Ml Granted © Denied
I declare under penalty of perjury that the foregoing is true and corect"“7

 

 

 

 

 

 

 

my ———
a)
(Si gnatife of Applicant)
we agen
DESIGNATION OF LOCAL COUNSEK.--”
I hereby designate the below named as associate local counsel.
Stephanie R. Tatar 323-744-1146
(Name) (Telephone)
Tatar Law Firm APC
(Firm)
3500 West Olive Avenue, Suite 300, Burbank, CA 91505 os
Street Cit ny Zip cod
(Street) (City) es C - (Zip code)
I hereby consent to the above designation.

 

(Signature of Designee Attorney)

 
